NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   ROBIN WEISS,
                     Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2014-3105
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-315H-10-0671-B-1.
                ______________________

              Decided: February 10, 2015
               ______________________

   ROBIN WEISS, Kensington, MD, pro se.

    SARA B. REARDEN, Office of the General Counsel, Mer-
it Systems Protection Board, Washington, DC, for re-
spondent. Also represented by MICHAEL ANTON CARNEY,
BRYAN G. POLISUK.

                ______________________

Before WALLACH, TARANTO, and HUGHES, Circuit Judges.
2                                               WEISS   v. MSPB



PER CURIAM.
    After untimely submitting her petition for review of
the Merit Systems Protection Board’s initial decision,
Robin Weiss asked the Board to waive its timely filing
requirement for good cause.            The Board denied
Ms. Weiss’s request, finding that she had not shown that
her alleged medical illness and technical issues prevented
her from timely filing. Because the Board’s decision was
not an abuse of discretion, we affirm.
                              I
    On June 4, 2010, the Department of the Interior ter-
minated Ms. Weiss’s probationary appointment as a Land
Law Assistant with the Department’s Bureau of Land
Management in Springfield, Virginia. Ms. Weiss ap-
pealed the Department’s termination with the Merit
Systems Protection Board, alleging discrimination on the
basis of age, marital status, race, religion, national origin;
and alleging retaliation for her participation in filing a
complaint with the Equal Employment Opportunity
Commission.
    On February 3, 2011, the Administrative Judge is-
sued an initial decision finding that the Board did not
have jurisdiction over Ms. Weiss’s claims because she was
terminated during her probationary period, she failed to
make a non-frivolous allegation of political or marital
status discrimination, and she failed to show that she
exhausted the administrative remedies available for
Whistleblower Protection Act claims. Ms. Weiss appealed
this decision. The Board affirmed the dismissal of the
discrimination claims, but vacated the dismissal of the
Whistleblower Protection Act claims for failure to exhaust
her administrative remedies. The Board ordered the
Administrative Judge to fully inform the parties of the
jurisdictional requirements in an individual-right-of-
action Whistleblower Protection Act appeal.
WEISS   v. MSPB                                            3



    On November 21, 2012, the Administrative Judge is-
sued an initial decision finding that Ms. Weiss had not
proven by a preponderance of the evidence that the De-
partment retaliated against her due to disclosures pro-
tected under the Whistleblower’s Protection Act.
Accordingly, the Administrative Judge denied Ms. Weiss’s
request for corrective action.
    On December 19, 2012, Ms. Weiss requested an ex-
tension of time to file her petition for review of the Admin-
istrative Judge’s November 21, 2012 decision. The Board
granted Ms. Weiss’s request and extended the deadline
from December 26, 2012 to January 7, 2013.
    Ms. Weiss filed her petition for review on January 8,
2013. On January 15, 2013, the Board—apparently
unaware that it had extended Ms. Weiss’s deadline to
January 7, 2013—notified Ms. Weiss that her petition
appeared to be untimely because it was not filed by De-
cember 26, 2012. The Board’s notification letter stated
that a petition for review that appears to be untimely
must be filed with a motion (1) to accept the filing as
timely, and/or (2) to waive the time limit for good cause.
The notification letter also stated that any such motion
Ms. Weiss may wish to file must be filed by January 30,
2013.
     On July 22, 2013—over six months later—Ms. Weiss
filed a “motion to accept filing as timely or to ask the
Board to waive or set aside the time limit.” Resp’t’s App.
44–59. This motion claimed that Ms. Weiss’s petition was
untimely due to “technical issues regarding e-filing and
other circumstances[.]” Id.
    On December 27, 2013, the Board issued an order, ex-
plaining that its January 15, 2013 notification letter
misstated the petition for review’s deadline as December
26, 2012 instead of January 7, 2013. Due to this error,
the Board granted Ms. Weiss an additional opportunity
through January 6, 2014, to submit additional evidence
4                                            WEISS   v. MSPB



and argument supporting her motion for leave to waive
the timely filing requirement.
    On January 7, 2014, one day after the deadline,
Ms. Weiss submitted another motion to waive the Board’s
time limit. In this motion, Ms. Weiss claimed that her
petition was untimely because she was ill. She made no
mention of the technical issues she alleged in her July 22,
2013 motion.
    On February 28, 2014, the Board issued a final order
dismissing Ms. Weiss’s petition as untimely filed. The
Board noted that although her deadline had been extend-
ed to January 7, 2013, Ms. Weiss did not file her petition
until January 8, 2013. The Board acknowledged that
Ms. Weiss was pro se and that the 1-day delay was mini-
mal, but found that she had failed to show good cause for
the delay. Ms. Weiss appeals.
                            II
     A petition for review of an administrative judge’s de-
cision must be filed with the Board within 35 days. 5
C.F.R. § 1201.114(e). The Board has discretion to waive
this requirement if a party requests such waiver and
shows good cause. 5 C.F.R. §§ 1201.12 and 1201.114(f),
(g). Petitioners seeking a waiver must file “[a] specific
and detailed description of the circumstances causing the
late filing, accompanied by supporting documentation or
other evidence.” Ford-Clifton v. Dep’t of Veterans Affairs,
661 F.3d 655, 659 (Fed. Cir. 2011) (citation omitted).
Although the length of delay is a factor the Board must
consider in its analysis of whether to waive the timely
filing requirement, it is not the only factor to be consid-
ered. Walls v. Merit Sys. Prot. Bd., 29 F.3d 1578, 1582
(Fed. Cir. 1994) (explaining that other factors properly
considered by the Board include: the appellant’s notice of
the time limit, the existence of circumstances beyond the
appellant’s control, the appellant’s negligence, any excus-
able neglect, unavoidable casualty or misfortune, and the
WEISS   v. MSPB                                          5



extent and nature of prejudice to the agency) (citation
omitted).
     “[W]hether the regulatory time limit for an appeal
should be waived based upon a showing of good cause is a
matter committed to the Board’s discretion and this court
will not substitute its own judgment for that of the
Board.” Mendoza v. Merit Sys. Prot. Bd., 966 F.2d 650,
653 (Fed. Cir. 1992) (en banc). Accordingly, an appellant
bears a “heavy burden” to overturn the Board’s determi-
nation that good cause has not been shown for an untime-
ly filing. Turman-Kent v. Merit Sys. Prot. Bd., 657 F.3d
1280, 1282 (Fed. Cir. 2011) (internal quotation omitted).
Further, we must affirm the Board’s underlying factual
determinations unless they are not supported by substan-
tial evidence. 5 U.S.C. § 7703(c).
     Ms. Weiss argues that we should reverse the Board
because her failure to timely file a petition was due to
medical illness and technical issues with the Board’s e-
filing system. Because substantial evidence supports the
Board’s findings on each of these arguments, we must
affirm.
     Substantial evidence supports the Board’s finding
that Ms. Weiss did not show that her medical illness
prevented her from timely filing during the entire delay
period. The only evidence Ms. Weiss provided was a
statement from an acquaintance that Ms. Weiss was sick
with the flu from “about December 2012/January 2013.”
Resp’t’s App. 3 (citing Pet. For Review File, Tab 26 at 4).
This does not show that Ms. Weiss was sick throughout
the entire period of delay. See Ford-Clifton, 661 F.3d at
659 (affirming the Board’s denial of a motion to waive the
timely filing requirement because the petition did not
“affirmatively identify medical evidence that addresses
the entire period of delay and explain how the illness
prevented a timely filing”). Additionally, Ms. Weiss does
not explain why her illness was sufficiently serious to
6                                             WEISS   v. MSPB



prevent her from timely filing. Ms. Weiss was well
enough to file a motion to extend her initial deadline
during the period she claims to have had the flu, and she
has not alleged or provided any evidence suggesting that
her illness intensified after her initial extension request.
     Additionally, Ms. Weiss offered no evidence support-
ing her allegation that she encountered technical issues
with the Board’s e-filing system. She did not state when
she had the alleged issue, what the alleged issue was, or
explain why that alleged issue prevented her from timely
filing.
     We have considered Ms. Weiss’s other arguments and
find them unpersuasive. Accordingly, we conclude that
the Board’s factual findings were supported by substan-
tial evidence, and, based on these findings, conclude that
the Board did not abuse its discretion in denying
Ms. Weiss’s motion to waive the timely filing requirement.
                       AFFIRMED
No costs.